PER CURIAM.
Tom Chan and William Chan appeal the district court’s orders affirming their convictions and sentences. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Chan, No. CR-01-290 (M.D.N.C. Dec. 27, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.